DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 have been cancelled.
	Claims 3-6 have been examined.

Drawings
The drawings were received on 917/2021.  These drawings are not acceptable as they do not include Figure numbers on the drawing sheets and the drawings sheets themselves do not correspond to the most recently entered drawings of 6/19/2019 (Drawing sheet 1 of 9/17/2021 corresponds to Drawing sheet 2 of 6/19/2019).  Per 37 CFR 1.121: “Any replacement sheet of drawings shall include all of the figures appearing on the immediate prior version of the sheet”.
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the buckles (claim 4) and the hook and loop fastener (claim 5) must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 



Claim Objections
Claims 3-5 are objected to because of the following informalities: 
Claim 3, Line 4: “the waist” should be changed to --a waist--.
Claim 3, Line 5: “belt and” should be changed to --belt and configured to be--.
Claim 3, Line 8: “treadmill” should be changed to --treadmill;--.
Claim 3, Line 9: “in” should be changed to --is--.
Claim 4, Line 1: “1” should be changed to --3--.
Claim 5, Line 1: “2” should be changed to --4--.
Claim 5, Line 2: “fo” should be changed to --of--.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bass (US Patent 6,264,584) in view of Phelps-McMillon (US Patent 6,575,876).

As to Claims 3-4, Bass discloses a harness for safely maintaining the position of a user of a treadmill having handrails, the harness comprising:
(a) a fabric belt (22) having hook and loop fastener components (24) configured for adjusting the belt to the waist size of the user (Fig 2);
(b) adjustable straps (42) having buckles (Fig 1-2), each strap connected at one end to the fabric belt (at 44) and looped or buckled around the handrails at its opposite end (Fig 3), the straps being adjustable in length and configured for loosening or tightening to fit the height and distance of the user from the handrails of the treadmill;
wherein the harness is configured to maintain the user in an upright, stable, central position between the handrails, restricts the side to side motion and the front to back motion of the user and prevents injuries by falling (Col 4, Lines 17-23).
However, Bass does not explicitly disclose wherein the adjustable straps are made from nylon.  
Applicant is initially reminded that the selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).  In this case, Phelps-McMillon teaches a similar harness having nylon straps as nylon is 

As to Claim 5, Bass discloses a harness according to claim 4 wherein the hook and loop fastener components are at the ends of the fabric belt (Fig 2).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bass in view of Phelps-McMillon as applied to claims 3-5 above, and further in view of Tramontano, et al (“Blindfolded Balance Training…” )
Bass in view of Phelps-McMillon disclose a harness significantly as claimed, but do not teach the system further including an eye cover configured for covering the eyes of the user.
Tramontano et al teaches that the use of blindfolds on subjects while using a treadmill facilitates improvement in gait parameters (Abstract).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the apparatus of Bass in view of Phelps-McMillon to include a blindfold as taught by Tramontano et al to assist in improvement of certain gait parameters of a user exercising on a treadmill. 


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        11/12/2021